OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 March 2021 has been entered.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 04 January 2021 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 03 March 2021 has been entered. Claims 14-16 have been added. As such, claims 1-9, 11, and 13-16 remain pending; claims 1-7 have been 
Applicant’s amendments to the claims have overcome the rejection of claims 8, 9, 11, and 13 under 35 U.S.C. 112(b) previously set forth in the Final Office Action. As such, the aforesaid 112(b) rejection has been withdrawn.
The amendments to the claims have also overcome the rejection of claims 8, 9, 11, and 13 under 35 U.S.C. 103 over Boyd in view of Swenson and/or Boso previously set forth in the Final Office Action. As such, the aforesaid 103 rejection has been withdrawn. 
However, it is noted that new grounds of rejection are set forth herein, necessitated by Applicant’s amendments to the claims.

Claim Objections
Claims 8, 14, and 15 are objected to because of the following informalities:
In claim 8, line 20, please amend “laver” to “layer” to correct spelling
In claim 8, please amend “selected from a group consisting of” to “selected from the group consisting of”, as the latter constitutes proper Markush group language (see MPEP 2173.05(h)(I) and 2117)
In claim 15, please amend “are made of a same material” to “are made of the same material”, as the latter constitutes less awkward claim language given that claim 8 sets forth “a material…”
Duplicate Claim Warning – Applicant is advised that should claim 11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial . 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 8,656,539; “Boyd”) in view of Swenson et al. (US 4,394,784; “Swenson”) and Boso et al. (US 6,643,875; “Boso”) (aforesaid references previously cited). “Chlorine Chemistry: Polyvinyl Chloride (PVC): It's Hard to Imagine Life Without It.” American Chemistry Council: Science Center, American Chemistry Council, Feb. 2004, web.archive.org/web/20111117221647/chlorine.americanchemistry.com/Science-Center/Chlorine-Compound-of-the-Month-Library/Polyvinyl-Chloride-PVC-Its-Hard-to-Imagine-Life-Without-It/ (hereinafter “American Chemistry Council”; newly cited, copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claim 8, Boyd discloses an inflatable air mattress including two contiguous air chambers arranged side by side, and a peripheral air chamber which is connected to and arranged around the perimeter of the aforesaid two chambers [Abstract; col 1, 6-9, 37-44]. The Examiner has reproduced Figure 2 of Boyd, shown below in Figure 1, in order to illustrate the basis of the rejection. 


    PNG
    media_image1.png
    657
    858
    media_image1.png
    Greyscale

Figure 1. Air mattress disclosed by Boyd and illustrated therein as Figure 2.

The two contiguous air chambers are shown as 12 and 14, and the peripheral air chamber is shown as 16. Each air chamber includes a standard valve for permitting inflation and deflation of each chamber [col 2, 15-22; Figure 3]. The material which forms the air mattress is vinyl [col 2, 34; col 4, 24-27, 31; claims 1, 17], of which one of ordinary skill in the art recognizes is a common name for polyvinyl chloride, as evidenced by the American Chemistry Council [page 1, paragraph 1]. Furthermore, an air pump is utilized to inflate the air mattress based on the desired level of firmness [col 2, 22-53, 59-61]. Boyd discloses that each chamber is formed with its own set of independent walls (shown above as 60), of which provide increased structural integrity and durability to the air mattress [col 3, 62-67]. Further, Boyd discloses that a fabric layer may be laminated to the top, bottom, and sides of the air mattress, which creates a secondary support system for the vinyl layer of the air mattress and minimizes stretching thereof [col 4, 21-31]. 
The vinyl layer which defines the top and bottom, respectively, of the air chambers 12, 14, and 16, reads on the claimed first cushion layer and second cushion layer, respectively (including the first and second surfaces thereof, respectively). The vinyl layer defines the sides of the peripheral chamber and forms a unitary structure (i.e., the same layer/material) with the aforesaid top and bottom (as is clearly shown in Figure 1 above), which reads on the first and second cushion layers having peripheral edges sealed to each other (i.e., forming a unitary structure). The walls (60) which define the air chambers and are disposed between and connected to the top and bottom vinyl layer of the chambers, and exhibit a solid, columnar shape (see Figure 1 above) read on the plurality of spaced-apart connecting members, each of said 
As shown in Figure 3 of Boyd, the valves are located on the sides of the vinyl layer, of which are unitary with the top and bottom of the vinyl layer, of which reads on the at least one air valve disposed on one of said first and second cushion layers adjacent to a junction of said first cushion layer and said second cushion layer.
As is clear from the disclosure above, the air mattress defined by the air chambers separated by the walls located therein, defines the space for receiving the pressurized air which inflates the mattress, of which reads on the first cushion layer, second cushion layer, and connecting members cooperatively defining a buffering space for receiving a high-pressure air, with each of the connecting members retained in the buffering space. Given that Boyd discloses that the air valves are for inflating and deflating the air mattress, they read on the at least one air valve used for introducing and releasing the high pressure air into and out of said buffering space. 
Furthermore, it logically flows that since the air valve is a two way valve, that is, allows air to flow in for inflation and out for deflation of the air mattress, and given that 
Boyd is silent regarding the pressure of the air inside the chambers when the mattress is inflated, and thus is silent regarding (specifically) the aforesaid pressure ranging from 1.1 to 5 atmospheres (atm). Boyd discloses the use of “vinyl” in forming the top and bottom layers and the walls (connecting members), however, Boyd does not explicitly recite “polyvinyl chloride”. 
Swenson discloses an inflatable air mattress having variable firmness control [Abstract; Figures 1, 2; col 1, 5-12]. Swenson teaches that an air pump is utilized to cause a pressure increase of 1-2 psi for the air utilized to inflate the air bladder of the mattress, where the air is thus 1-2 psi higher than static room air pressure (i.e., atmospheric pressure) [col 3, 54-58; col 4, 1-5]. As such, Swenson reasonably teaches that it was recognized in the art before the effective filing date of the invention that air 
Boso discloses an inflatable mattress topper (hereinafter “mattress”) formed from polyvinyl chloride [Abstract; Figures 1, 3, 6; col 3, 27-31], said mattress exhibiting a rectangular prism configuration defined by top, bottom, and side walls [Figures 1-3] and having coils [Figure 2, instance 202] (i.e., connecting members) disposed between the top and bottom walls [col 3, 43]. The mattress may be inflated to an adjustable level in order to provide the desired support for the user [Abstract]. The inflatable mattress includes at least two inflation chambers [col 3, 20-26]. Boso teaches that a standard air pump is utilized to inflate the mattress to approximately 0.6 psi above atmospheric pressure, where the air pressure will determine the firmness of the inflatable mattress, where said air pressure can be varied to be higher or lower (than that disclosed) [col 4, 53-65]. It is noted that 0.6 psi above atmospheric pressure, through simple conversion, is the equivalent of 1.0408 atm. Boso also teaches that the walls (top, bottom, side) and the connecting members are formed from polyvinyl chloride [col 3, 38-42]. 
Boyd and Swenson are both directed toward inflatable air mattresses.
Boyd and Boso are both directed toward inflatable air mattresses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have inflated the air mattress of Boyd to 1-2 psi higher than atmospheric pressure, as taught by Swenson, as said inflation pressure range would have been recognized within the art as a suitable pressure range for inflatable air mattresses (see MPEP 2144.07). Since the air inside the air mattress of modified Boyd would have been from 1 to 2 psi higher than atmospheric pressure, through simple prima facie obvious the claimed range of 1.1 to 5 atm (see MPEP 2144.05(I)). 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have inflated the air mattress of Boyd with a starting pressure of 0.6 psi higher than atmospheric pressure (1.0408 atm), as taught by Boso, and to then have increased or decreased the pressure (including over the instantly claimed range of 1.1 to 5 atm) in order to adjust the degree of firmness of the air mattress, also taught by Boso. It is noted that it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05(II)). 
Lastly, given that Boyd discloses that the top, bottom, and sides of the air mattress, as well as the walls (connecting members) disposed between and connected to the top and bottom layers, are made of vinyl, of which is a common name for polyvinyl chloride as evidenced by the American Chemistry Council, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed all of the aforesaid components of the air mattress from polyvinyl chloride, as Boso (in addition or the alternative of Boyd) teaches that polyvinyl chloride 
The air mattress of modified Boyd would have comprised all of the foregoing features/components, where the top, bottom, sides, and walls (connecting members) of the inflatable air mattress would have been formed from polyvinyl chloride, thereby meeting the limitations of claim 8. 
Regarding claim 9, as set forth above, Boyd discloses that a fabric layer may be laminated to the top, bottom, and sides of the air mattress, of which are made of polyvinyl chloride. In the absence of factually supported objective evidence to the contrary, one of ordinary skill in the art recognizes that lamination fastens or otherwise bonds the fabric layer to the underlying vinyl layer (otherwise, the layers would separate and thus, the article would deteriorate), whether it be, e.g., via welding through heat and pressure, or through the use of an intermediate adhesive. Applicant’s specification discloses that a fastening unit fixedly fastens the buffering cushion to the inner side of the clothing body, and may be an adhesive [p. 7, 21-25]. Given that the fabric layer of Boyd is laminated to the vinyl layer (top surface of air mattress, of which reads on the first cushion layer), and is therefore recognized as being fastened or otherwise bonded thereto, it logically flows that the bond formed therebetween constitutes a fastening unit provided with the vinyl layer, thereby reading on the limitations of claim 9. 
Additionally or alternatively, Boso teaches that the air-tight material, polyvinyl chloride, which forms the bladder of the mattress, can be laminated to other flexible materials, including fabrics or cloths, to provide the look and feel of cloth texture, or to prevent the mattress topper from sliding [col 4, 1-8], where methods of lamination 
Regarding claims 11 and 14, it is noted that the respective limitations of “wherein said first cushion layer, said second cushion layer and said connecting members are manufactured using 3D printing” and “wherein the first cushion layer, the second cushion layer and the connecting members are manufactured by using a three dimensional (3D) printing method”, constitute product-by-process claims. Applicant’s attention is directed to MPEP 2113(I), which states that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims, especially where the product can only be defined by the process steps by which the 
Applicant’s specification (as filed 16 December 2015, hereinafter “Applicant’s specification”) discloses that the connecting members may be formed via conventional plastic molding techniques or 3D printing, but does not explicitly state that either method of formation is critical in forming the connecting members and the cushion layers, and does not go into further detail regarding the formation technique [page 6, 25-27; page 7, 1]. Given that the inflatable air mattress of modified Boyd, set forth above, exhibits all of the features/structure of the claimed inflatable buffering cushion as defined by claim 8, and given that Applicant’s specification does not indicate or suggest any criticality in the technique/process utilized to form the cushion layers or connecting members, in the absence of objective evidence to the contrary, there would have been no obvious difference between the inflatable air mattress of modified Boyd and the claimed buffering cushion, and/or the inflatable air mattress of modified Boyd and the claimed buffering cushion would have been materially indistinguishable, thereby reading on the limitations of claims 11 and 14, respectively.
Regarding claim 13, as is clear from Figure 1 above, a cross-sectional view of the inflatable air mattress of modified Boyd is an approximate rectangular shape, where the long side of the approximate rectangular shape is parallel to the first surface of the vinyl layer which defines the top of the air mattress, thereby reading on the limitations of claim 13.
Regarding claim 15, the rejection of claim 8, set forth above, reads on the limitations of claim 15. That is, the air mattress of modified Boyd, specifically the top, 
Regarding claim 16, first, it is noted that claim 16 recites, with emphasis, “wherein the connecting members have a first cross-sectional area greater than a second cross-sectional area of the first cushion layer and the second cushion layer”. Claim 16 does not limit or define the first cross-sectional area as being that which is the total cross-sectional area of one, a plurality of, or all of the connecting members; and similarly, claim 16 does not limit or define the second cross-sectional area as being that which is the total cross-sectional area of the first and/or second cushion layers. Simply put, under the broadest reasonable interpretation of claim 16 in light of Applicant’s specification (see MPEP 2111; 2111.01), the claim is reciting that an(y) cross-sectional area of the connecting member is greater than an(y) area of the first and second cushion layer. In other words, the bounds of each of the aforesaid cross-sectional areas of the respective components is arbitrary, based on the language of the claim. 
Therefore, it can be said that the total cross-sectional area of at least one of the walls (connecting members), shown above in Figure 1, instance 60, is greater than an arbitrary cross-sectional area of the first and second cushion layers, thereby reading on the limitations of claim 16. In order to illustrate the basis of the rejection of claim 16, the Examiner has included Figure 2 below, an annotated version of Figure 4 of Boyd. 


    PNG
    media_image2.png
    568
    502
    media_image2.png
    Greyscale

Figure 2. Annotated version of air mattress of Boyd, illustrated therein as Figure 4

As shown above in Figure 2, the cross-sectional area of the walls (60) (connecting members) depicted between denotation lines C and D is larger than the cross-sectional area of the top and bottom layers depicted between denotation lines A and B, of which reads on the limitations of claim 16. Said in another way, the cross-sectional area depicted between lines C and D reads on the claimed first cross-sectional area, and the cross-sectional area depicted between lines A and B reads on the claimed second cross-sectional area, where it is clear that the former is greater than the latter. 


Response to Arguments
Applicant’s arguments, see Remarks filed 03 March 2021, page 8, with respect to the rejection of claims 8, 9, 11, and 13 under 35 U.S.C. 112(b), previously set forth in the Final Office Action, have been fully considered and are found persuasive. The amendments to claim 8 have overcome the indefiniteness issue. As such, the aforesaid 112(b) rejection has been withdrawn.
Applicant’s remaining arguments, see Remarks pages 9-12, with respect to the rejection of the claims under 35 U.S.C. 103 over Boyd in view of Swenson and Boso, have been fully considered by the Examiner but are not found persuasive. 
On page 9 of the Remarks, Applicant asserts that Boyd does not teach or suggest the top layer, bottom layer, and walls (connecting members) of the inflatable air mattress being formed from a material selecting from the group consisting of thermoplastic polyurethane, polypropylene, polyvinyl chloride, polyethylene, or polyethylene terephthalate, as claimed. However, Boyd teaches that the top and bottom layers and the sides of the inflatable mattress are formed from vinyl, of which, as evidenced by the American Chemistry Council, is a common name for polyvinyl chloride. As set forth above (see paragraph 15), it logically flows that the walls (connecting members) would also have been formed from vinyl, i.e., polyvinyl chloride. Additionally, as set forth above (see paragraph 26), Boso teaches that the top and bottom layers, the side(walls) thereof, and the connecting members disposed between the top and bottom layers of the inflatable mattress are all formed of polyvinyl chloride. For at least these reasons, Applicant’s argument is not found persuasive.
On page 10 of the Remarks, Applicant asserts that the walls (60) (connecting members) of the inflatable mattress of modified Boyd are hollow plates and not solid columns as recited in claim 8. However, the connecting members are not hollow, as they are not disclosed nor illustrated in Boyd as being hollow. Rather, the connecting members are formed from solid polyvinyl chloride material and have a through-hole which allows for air-flow between chambers. Furthermore, it is noted that the claimed connecting members are defined as “solid columns”, of which are not limited in terms of shape or dimensions. As such, the ‘plate’-shaped (as asserted by Applicant) connecting members of the inflatable mattress of Boyd are not excluded from the claim. In other words, the shape and structure of the connecting members of the inflatable mattress of modified Boyd read on the claimed solid columns. For these reasons, Applicant’s argument is not found persuasive.
On page 11 of the Remarks, Applicant asserts that the grounds of rejection over Boyd in view of Swenson and Boso do not teach or suggest the first and second layers and the connecting members being formed by using a three-dimensional printing method. However, this is not found persuasive, as the aforesaid limitation/claim is a product-by-process claim (see paragraphs 30 and 31 above). For the reasons set forth above, Applicant’s argument is not found persuasive.
On page 11 of the Remarks, Applicant asserts that the aforesaid grounds of rejection do not teach or suggest the first and second layers and connecting members being formed from the same material. However, as set forth above, Boyd discloses that all of the aforesaid components may be formed from vinyl, of which is polyvinyl chloride as evidenced by the American Chemistry Council, and wherein Boso teaches that all of 
On pages 11 and 12 of the Remarks, Applicant asserts that the aforesaid grounds of rejection do not teach or suggest the connecting members having a first cross-sectional area which is greater than a second cross-sectional area of the first and second cushion layers. However, this is not found persuasive for the reasons set forth above in the grounds of rejection (see paragraphs 34-36).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s clams and/or written description.
US 10,189,226 to Kolodziejska et al. – discloses a three-dimensional micro-truss structure comprising two opposing surfaces layers having therebetween and connected thereto a plurality of micro-trusses, said micro-trusses being solid columns, where the material which forms the three-dimensional micro-truss structure may be polyethylene [Abstract; Figure 1; cols 3, 4, 11]
US 9,890,827 to Schaedler et al. – discloses architected materials with superior energy absorption properties when loaded in compression, said materials including micro-truss structures disposed between first and second surfaces, configured as trauma attenuating back in body armor [Abstract; Figures 9a, 16, 17; cols 3-5]
US 5,152,018 to Lea – discloses an inflatable body [Abstract; Figures 1, 3, 4, 6] having a rectangular configuration including upper and lower layers which are 
US 9,388,873 to Phipps et al. – discloses a protective member comprising inner and outer layers interconnected by multiple connectors under tension along their longitudinal axis [Abstract; Figures 2B, 3, 6; col 2, 19-28]
US 2005/0223495 to Wu – discloses an inflatable bed comprising bottom and top sheet layers, a surrounding sheet that interconnects the peripheral ends of the bottom and top sheet layers, thereby forming an air chamber, and a plurality of spaced-apart tension members disposed within the air chamber and connected to the bottom and to sheet layers [Abstract; Figures 3-7; 0006, 0007, 0021, 0025]; further comprising an air valve [0017]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782